***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                 APPENDIX
       DAVID DUBINSKY v. JOYCE RICCIO*
           Superior Court, Judicial District of Fairfield
                    File No. CV-XX-XXXXXXX-S

               Memorandum filed March 19, 2018

                           Proceedings

  Memorandum of decision on defendant’s motion for
summary judgment. Motion granted.
  Kenneth A. Votre, for the plaintiff.
  Amber J. Hines, for the defendant.
                          Opinion

  TRUGLIA, J. The court has carefully reviewed the
defendant’s motion for summary judgment and support-
ing memorandum of law. The court has carefully
reviewed all of the exhibits attached to the defendant’s
memorandum, including the defendant’s affidavit, the
record of e-mail correspondence between the plaintiff
and the defendant, and the transcript of the plaintiff’s
own sworn testimony before the Honorable Gerard I.
Adelman, dated July 10, 2013, and before the Honorable
Howard T. Owens, Jr., dated August 9, 2013.
   After reviewing the motion and exhibits, the court
finds that there are no genuine issues of material fact
as to the defendant’s liability in this case. The defendant
has demonstrated that there is no evidence upon which
the trier of fat could find that the defendant breached
her duty of care in her representation of the plaintiff
in his dissolution of marriage action. The gravamen of
the plaintiff’s claim is that he entered into a separation
agreement to settle his divorce action unaware of cer-
tain rights that he was giving up, including certain cus-
tody and visitation rights to his son. The plaintiff also
alleges that the defendant was negligent in failing to
obtain more favorable terms for him in his divorce
action and in failing to be prepared to defend his inter-
ests if the matter had proceeded to trial.
   Uncontroverted evidence submitted by the defendant
in support of her motion shows that the plaintiff was
fully aware of all of the terms of his separation agree-
ment before it was approved by the court, including all
of the custody and visitation provisions relating to his
son. Uncontradicted evidence also shows that the
defendant made every effort to communicate with the
plaintiff prior to his trial date in order to prepare for
trial. The defendant only ceased her efforts to prepare
for trial at the plaintiff’s repeated, written instructions
that he did not wish to go to trial, but instead, wished
to settle his case.
   The defendant has established that she would be
entitled to a directed verdict at trial; SS-II, LLC v.
Bridge Street Associates, 293 Conn. 287, 294, 977 A.2d
189 (2009); the plaintiff, however, has not demonstrated
the existence of a material fact as to the defendant’s
liability to him for professional negligence. The court
agrees with the plaintiff that he is not foreclosed from
bringing an action for malpractice against his attorney
merely because he settled his divorce case and signed
a separation agreement. See Grayson v. Wofsey, Rosen,
Kweskin & Kuriansky, 231 Conn. 168, 646 A.2d 195
(1994). In such cases, however, a general allegation of
negligence is not sufficient. Rather, a plaintiff must
specify what negligent actions or omissions by counsel
caused the damages he claims he sustained. Id., 177.
Here, the plaintiff has not specified what negligent
actions or omissions caused the injuries and losses he
now claims.
   The court also agrees with the defendant that the
plaintiff provides no evidence in support of any of his
general claims of malpractice other than vague allega-
tions and speculative contentions. In light of the evi-
dence presented by the defendant in support of her
motion, the plaintiff’s deposition testimony is insuffi-
cient to establish the existence of a genuine issue of
material fact. See, e.g., CitiMortgage, Inc. v. Coolbeth,
147 Conn. App. 183, 193, 81 A.3d 1189 (2013), cert.
denied, 311 Conn. 925, 86 A.3d 469 (2014).
  As the defendant would be entitled to a directed
verdict at trial, the court grants her motion for sum-
mary judgment.
  Judgment enters in favor of the defendant and against
the plaintiff on the first count of the plaintiff’s com-
plaint.
  Judicial notice (JDNO) was sent regarding this order.
 * Affirmed. Dubinsky v. Riccio, 194 Conn. App.   ,   A.3d   (2019).